Citation Nr: 0930342	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected Volkmann's contracture of the right arm, currently 
evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1947 to April 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Denver RO currently has original 
jurisdiction over the Veteran's claim.

Procedural history

In June 1965, the RO in Lincoln, Nebraska granted service 
connection for Volkmann's contracture of the right arm.  A 10 
percent disability rating was assigned.  

In the above-mentioned August 2006 rating decision, the 
Seattle RO continued the 10 percent disability rating 
assigned to the Veteran's Volkmann's contracture.  He timely 
appealed the assigned disability rating. 

In November 2008, the Denver RO increased the Veteran's 
disability rating to 
20 percent disabling.  The Veteran and his representative 
have indicated continued dissatisfaction with this rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in April 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  The Veteran 
has subsequently submitted evidence directly to the Board.  
He has submitted a written waiver of consideration of such 
evidence by the agency of original jurisdiction. See 38 
C.F.R. § 20.1304 (2008). 

In April 2009, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing 
age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).

Issue not on appeal

In the above-mentioned November 2008 rating decision, the RO 
also granted service connection for status post fracture of 
the right ulna.  A 10 percent disability rating was assigned.  
The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The medical evidence of record demonstrates that 
manifestations of the Veteran's Volkmann's contracture of the 
right arm include pain and weakness on repetitive motion, 
stiffness, swelling of the fingers after tests of strength, 
and a decreased range of motion in the fingers and wrist. 

CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for the Volkmann's contracture of the right arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.56, 4.73, Diagnostic Code 5308 (West 2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability 
rating for Volkmann's contracture of the right arm, currently 
evaluated as 20 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for increased rating in a letter from the RO 
dated May 23, 2006, including a request for evidence that his 
service-connected disability had gotten worse.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter.]

The Board notes that the May 2006 letter specifically 
requested of the Veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was revised, effective as of 
May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a June 3, 2008 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the June 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in the above-mentioned 
June 2008 letter from the RO.  Since the Veteran's claims 
were readjudicated in the November 2008 supplemental 
statement of the case (SSOC), following the issuance of the 
June 2008 letter, the essential fairness of the adjudication 
was not affected.   

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with two VA examinations.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in June 2006 
and July 2008.  The examination reports reflect that the 
examiners recorded the Veteran's current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  While the Board is aware that the June 
2006 and July 2008 VA examiners did not review the Veteran's 
claims folder, such review is irrelevant to the medical issue 
at hand.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
["Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability, not the medical 
history, is of primary concern."]  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2009 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Rating muscle injuries

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56 (2008).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4) (2008).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Assignment of diagnostic code 

There is no rating code for Volkmann's contracture. The 
Veteran's service-connected right arm disability is therefore 
rated by analogy to a muscle injury. 
See 38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

The Board notes that contracture is defined as "a condition 
of fixed high resistance to passive stretch of a muscle, 
resulting from fibrosis of the tissues supporting the muscles 
or the joints, or from disorders of the muscle fibers." 
A Volkmann's contracture is a "contracture of the fingers 
and sometimes the wrist after a injury in or near the 
elbow."  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, (2003), at page 414.

The Veteran has been service connected for injury to Muscle 
Group VIII, which deals specifically with the "extension of 
wrist, fingers and thumb; abduction of thumb."  See 
38 C.F.R. § 4.73, Diagnostic Code 5308.  Thus, the diagnostic 
code which has been assigned by the RO is congruent with the 
Veteran's service-connected Volkmann's contracture 
disability.  Neither the Veteran nor his representative have 
suggested that another diagnostic code be used or would 
otherwise be more appropriate. 

The Board therefore concludes that Diagnostic Code 5308 is 
the most appropriate in rating the Veteran's service-
connected Volkmann's contracture. 

Specific schedular criteria

The evidence in this case reflects that the Veteran's right 
arm is his dominant (major) extremity.  See 38 C.F.R. § 4.69 
(2008) [a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major].  Diagnostic Code 
5308 provides the following levels of disability for injury 
to the dominant hand:

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5308 (2008).

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2008).

Although the words "slight", "moderate", and "severe" are not 
defined in VA regulations, "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."; and "severe" is defined as "extremely intense."  
See Webster's New World Dictionary, Third College Edition 
(1988), pgs. 1038, 871, and 1071.

Analysis

Schedular rating

The Veteran's service-connected Volkmann's contracture is 
currently rated 
20 percent disabling under Diagnostic Code 5308 [Muscle Group 
VIII].  In order to warrant an increased disability rating, 
the medical evidence must demonstrate a severe disability of 
the wrist, fingers and thumb.

As noted above, in order to establish a severe disability the 
evidence must demonstrate deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  

The medical evidence does not indicate such an injury ever 
took place.  The Veteran's service treatment records indicate 
that he suffered a "simple incomplete fracture" at the mid 
portion of the lateral aspect of his right ulna on July 13, 
1948 when a hydraulic press handle slipped from his grasp and 
hit the ulnar side of this right forearm.   

The medical evidence also does not indicate that the Veteran 
has ragged, depressed or adherent scars that would indicate 
wide damage to muscle groups.  The July 2008 VA examiner 
noted that there was no scarring or muscular atrophy of the 
Veteran's lower arm or wrist.  While the June 2006 VA 
examiner noted that the Veteran had a "small indentation in 
the flexor surface soft tissue", the medical evidence does 
not indicate that the Veteran has loss of deep fascia or 
muscle surface or has soft flabby muscles in the wound area. 

During the June 2008 VA examination, the Veteran has 
complained that his fingers will swell after tests of 
strength or endurance.  Notwithstanding the Veteran's 
complaints, there is no medical evidence that suggests that 
such activities will cause swelling or cause his finger 
muscles to abnormally harden.  See 38 C.F.R. § 4.56.  Indeed, 
repetitive testing conducted during the June 2008 VA 
examination did not reveal any swelling or abnormally 
hardened muscles in the Veteran's wrist or hand.  

There is also no medical evidence of intermuscular trauma, 
adhesion of a scar to one of the long bones, diminished 
muscle excitability, visible or measurable atrophy to any 
muscle or group of muscles or adaptive contraction of 
opposing muscle groups or atrophy of muscle group.  As noted 
above, the medical evidence indicates that the Veteran does 
not have scarring or muscular atrophy of the Veteran's lower 
arm or wrist.  See the July 2008 VA examination report. 

The medical evidence indicates that the Veteran's Volkmann's 
contracture symptomatology includes diminished grip strength, 
impairment of coordination along with pain, weakness and a 
diminished range of motion in his wrist and fingers after 
repetitive motion.  See the July 2008 VA examination report.  
Such symptomatology is congruent with the cardinal signs and 
symptoms of a moderately severe muscle disability and are 
specifically contemplated in the currently assigned 20 
percent disability rating.  See 38 C.F.R. § 4.56.  

Accordingly, the Board finds that a severe muscle disability 
has not been demonstrated or approximated.  An increased 
schedular rating is therefore not warranted. 

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5308, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11  
(1996).  The Board adds that the symptoms complained of by 
the Veteran (pain, weakness, and the like) are in fact 
encompassed in the disability rating assigned under 
Diagnostic Code 5308.  See 38 C.F.R. § 4.56, discussed above.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe. See 38 U.S.C.A. § 5110 (West 2002). 
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The RO assigned a 10 percent disability rating from the date 
of service connection, February 1965.  As was noted in the 
Introduction, the Veteran's disability rating was increased 
to 20 percent disabling from May 2006 forward.  

In this case, the Veteran filed his claim for an increased 
disability rating in May 2006.  Therefore, the relevant time 
period under consideration is from May 2005 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's Volkmann's 
contracture was more or less severe during the appeal period.  
The Veteran has pointed to none. Accordingly, the currently 
assigned 20 percent disability rating is effective as of from 
May 1, 2005. 

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected Volkmann's contracture of the right arm.  The 
medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his Volkmann's contracture; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran, age 78, is retired.  There is no medical 
evidence that the Veteran's Volkmann's contracture would have 
marked interference with employment.  In particular, there is 
no evidence that the service-connected Volkmann's contracture 
caused him to cease working.  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for Volkmann's contracture of the right arm.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected Volkmann's contracture of the right arm is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


